DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments, Remarks
Applicant is thanked for the remarks and amendments filed September 23, 2021.  In particular, Applicant is thanked for amending claims 1, 5 and 12 by removing the recitation of “almost completely” and has thereby overcome the 35 USC §112(b) Indefiniteness Rejection.
In response to the Drawing Objections, Applicant amended figure 4… (and) a new schematic block diagram Figure 5 has been added to show an evaluation unit.
The examiner respectfully notes two things:
First, amended figure 4 appears to be relying on “energy and control lines 48” ([0027] and [0028]) to designate the “on board electrical system” [0011, 0025, 0027].

    PNG
    media_image1.png
    326
    928
    media_image1.png
    Greyscale

The actuators (49, 50) and the activation device (4)/(43) are connected via lines 48 which are routed through the hollow horizontal fin 48 [0027], whereas the on-board electrical system is connected to “an information line”; the information line is wrapped with insulation tape and routed within the flow duct.
Second, the “evaluation unit coupled to a second air vent and its actuator” shown in new figure 5 is not found in the original disclosure.  Respectfully, support is limited to “(a)n evaluation unit can be provided in the air vent (e.g. in the form of a microcontroller, a nanocontroller or the like and/or in the form of a bus user) which evaluation unit is configured to output, in response to a user input, a control signal to a second actuator of a (second) air vent which is also preferably configured according to the invention” [0017].  In other words, in response to user input via “activation device” (4), a control signal is sent to an evaluation unit, which then sends a control signal to an actuator (49, 50) of a second air vent.  New figure 5 does not represent what is disclosed in paragraph [0017] or in Claim 10.
Accordingly, the drawing objections to the “an on-board electrical system” (Claim 3) and to the “an evaluation unit” (Claim 10) will be maintained.

In response to the rejections of claims 1 – 4 and 9 under 35 USC §103 in view of Ochs (DE 10121908) in view of Livingston (US 9,840,128) and further in view of Dorfler (DE 202015106878U1), Applicant amended Claim 1 to recite that the vent comprises:
an electric actuator 
the actuator is arranged in a central region of the flow duct, and
webs securing the actuator.
The examiner respectfully notes that since the specification discloses:
According to the invention, the actuator is arranged in the flow duct in such a way that it is configured so as to be almost completely surrounded by the first air flow, [0008] 
“Energy and control lines 48 connect two electric motors 49, 50 as actuators to the electrical connections 47b of the analog pad 47 and the display device 43 [0027] and
Since the two electric motors 49, 50 are almost completely surrounded in the circumferential direction by the air flow through the air vent 1, particularly good transfer of heat to the air flow takes place [0027] 
it has been understood that the actuators are the electric motors as illustrated in figure 4 (49, 50).

In response to the rejections of claims 1 – 4 and 9 under 35 USC §103 in view of Ochs (DE 10121908) in view of Livingston (US 9,840,128) and further in view of Dorfler (DE 202015106878U1), Applicant amended Claim 1 to recite that the vent comprises “webs securing the actuator”.
The examiner respectfully notes that the specification indeed discloses “webs for securing the actuator to the abovementioned position can be provided” [0008].  However, the only “position” mentioned above (and subsequently) in the specification is that “a position of the lamella can be changed” [0008], and “position of the lamellas” [0024], and “webs” are not indicated in the figures.  Please refer to the 35 USC §112(a) rejection, below.

In response to the rejections of claims 1 – 4 and 9 under 35 USC §103 in view of Ochs (DE 10121908) in view of Livingston (US 9,840,128) and further in view of Dorfler (DE 202015106878U1), Applicant remarks that the “alleged ‘activation device’1 comprise Ochs' motor, motor shaft and gearings.  Element 68 is merely a manual adjusting wheel and does not provide any "control signal to the actuator". Further, of course, the adjustment wheel 68 is clearly not a touch-sensitive surface arranged axially in front of, and on, an electronic display.”
The examiner respectfully notes that:
 the claimed activation device is “configured to transmit a control signal to the actuator in response to a predefined activation by a user”; specification paragraph [0015] states that “a predefined activation by a user” is merely a user input.  Accordingly, any control toggle, linkage or knob that is touchable by a user would read on the claimed limitation – including wheel (68)’  
a display is “(1c) a visual presentation” and/or “(4) the selection and arrangement of types so as to call attention to important parts”2; it was not asserted that Ochs disclosed an electronic display; and
the limitation of an activation device “a touch sensitive surface which is arranged axially in front of, and on, an electronic display” was taught by Livingston  
In response to the rejections of claims 1 – 4 and 9 under 35 USC §103 in view of Ochs (DE 10121908) in view of Livingston (US 9,840,128) and further in view of Dorfler (DE 202015106878U1), Applicant remarks that “touch panel interface (115) of Livingston is not arranged axially in front of, and on, any electronic display, let alone one in a center of an exit opening of the air vent so as to be encircled by the airflow.”
The examiner respectfully notes that Ochs disclosed the location of the activation device in a central region of the flow duct, but lacked an electronic display.  Livingston was relied upon to teach that it was known in the art to provide an electronic display, and that the electronic display (figs 1, 2: (115); col 2, lns 57 – 61) “may be a resistive touch screen panel configured to detect the position of a touch point”, and “may also be a capacitive touch screen panel configured to detect a change in capacitance thus identifying (displaying) a touch point”.  Respectfully, the teaching of Livingston was not that of a bodily incorporation of element (115) – including its location – into the structure of Ochs.

In response to the rejections of claims 1 – 4 and 9 under 35 USC §103 in view of Ochs (DE 10121908) in view of Livingston (US 9,840,128) and further in view of Dorfler (DE 202015106878U1), Applicant remarks that one of ordinary skill in the art would not “attempt to modify such a combination in order to arrange an electronic display behind Livingston's touch panel interface, both of which would then have to be arranged in the exit opening and encircled by the air flow. Attempting to do so would negate the ability to use Livingston's touch panel interface in the manner as intended. There would not be sufficient room to allow for the types of instructions Livingston contemplates without effectively blocking the air flow.”
The examiner respectfully notes Applicant may have mischaracterized the teaching learned from Livingston (that of an activation device comprising a touch sensitive surface in front of, and on, an electronic display), was not intended to be a bodily incorporation of element (115) – including its location – into the structure of Ochs.

In response to the rejections of claims 1 – 4 and 9 under 35 USC §103 in view of Ochs (DE 10121908) in view of Livingston (US 9,840,128) and further in view of Dorfler (DE 202015106878U1), Applicant remarks that DE '878 (Dorfler) “discloses an electronic display and/or control elements are integrated into the lamella of the air vent as shown… (which is) highly disadvantageous as the actions necessary to instruct the display would likely result in unintentional movement of the lamellas and thus be considered unacceptable by a user…”
The examiner respectfully notes that Dorfler was relied upon to provide further evidence that an integrated electronic display and/or control element was a technique known in the art before the effective filing date of the claimed invention.  Regarding Applicant’s assertion that “the actions necessary to instruct the display would likely result in unintentional movement of the lamella”, it is respectfully noted that lamellae (6) of air outlet (4) are actuated between open and closed via a rider (8) [0031].

    PNG
    media_image2.png
    431
    918
    media_image2.png
    Greyscale

The objective of the teaching of Dorfler is that it was a known motivation in the art to provide “an air vent with which the space problem for accommodating display and / or control elements in the interior of a motor vehicle is alleviated” [0009].  For example, Dorfler teaches that display elements and/or operating elements can be combined with one another in any technically meaningful way - and thus lead to further refinements [0022].

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“webs securing the actuator” (Claim 1,)
“an on-board electrical system” (Claim 3); and 
“an evaluation unit” (Claim 10)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

It is respectfully noted that new figure 5 discloses New Matter.  Please refer to the discussion in paragraph 4, above.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Regarding the September 23, 2021 amendments, a new paragraph [0024] was inserted after original paragraph [0023], but original paragraph [0024] was neither renumbered nor deleted.  Similarly, a new paragraph [0028] was added after paragraph [0027], but it seems that new paragraph [0028] should be added after original paragraph [0027]; original paragraph [0028] was neither renumbered nor deleted.  
Appropriate correction is required.

Claim Objections
In re Claim 5, insufficient antecedent basis has been provided for the limitation “the first lamella”.  For purposes of examination, Claim 1 has been understood as if to read, “a first lamella for directing a first air flow… wherein the actuator is configured to change a position of the first lamella in response to a control signal”.
In re Claim 12, insufficient antecedent basis has been provided for the limitation “the first and second motor actuators”.  For purpose of examination, the limitation has been understood as if to read, “the first and second 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action . Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) is invoked.
In re Claim 13, the limitation “an activation device … the activation device in configured to transmit a control signal” is not modified by sufficient structure, material, or acts for performing the claimed function
Please note that the “activation device” has been interpreted as to have a pushbutton, a sliding switch, a touch-sensitive (e.g. capacitive) surface or the like [0015] and equivalents thereof.
In re Claim 10, the limitation “an evaluation unit… the evaluation unit is configured to actuate” is not modified by sufficient structure, material, or acts for performing the claimed function.
Please note that the “evaluation unit” has been interpreted as to have a microcontroller, a nanocontroller or the like and/or in the form of a bus user [0017] and equivalents thereof.




Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1 – 74, 9, 11, and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Ochs et al (DE 10121908), in view of Livingston et al (US 9,840,128), and in view of Dorfler (DE 202015106878).
In re Claim 1, Ochs et al discloses an air vent (figs 13a – 16: (51)) for a transport vehicle5 [0031], comprising: 
a lamella (55 - 56) for directing a first air flow; 
a flow duct (fig 14b: (53)); 
an electric actuator 61 (fig 15: (63-64, 25-25’)) [0033, 0043]; and 
an activation device 68 (fig 15: (63-64, 25-25’, 68)), wherein 
the actuator (61) is configured to change a position of the lamella (55-56) in response to a control signal [0048], 
the actuator (61) is arranged in a central region of the flow duct (fig 16: [0051]) and is configured so as to be almost completely surrounded by the first air flow except for webs (“three or four struts” (71) [0043, 0048, 0051]) securing the actuator, and 
the activation device (68) is configured to transmit a control signal to the actuator in response to a predefined activation by a user, and comprises a touch-sensitive surface (as manual touch controls element (68) up/down, left/right) which is arranged axially in front of, and on, a display (element (68) appears to be gnurled), in a center of an exit opening of the air vent (51) so as to be encircled by the first air flow, via which touch sensitive surface the user inputs the predefined activation.
Ochs et al lacks wherein the display is an electronic display, such that the touch-sensitive surface which is arranged axially in front of, and on, an electronic 
Livingston et al teaches an air vent comprising an activation device (the motor driving slats, col. 2, ll. 55-67, col. 3, ll. 1-3), wherein the activation device:
is configured to transmit a control signal (user pushes or turning the actuator to move lamellas) to the actuator in response to a predefined activation by a user, and 
has a touch-sensitive surface (Fig. 1: (115)) which is arranged axially in front of and on a display6, (fig. 1, see display dash panel), via which touch sensitive surface the user inputs the predefined activation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ochs et al, as taught by Livingston, to comprise an electronic display, such that the touch-sensitive surface which is arranged axially in front of, and on, an electronic display for the benefit providing a compact apparatus that is easy to use, in order to allow the user to focus on driving, and thus prevents accidents.
Dorfler teaches an air vent comprising: 
an activation device (at least fig 4: (15)) wherein the activation device:
is arranged axially in front of an on an electronic display (at least [0011, 0012])
is configured to transmit a control signal [0020] to an actuator in response to a predefined activation by a user, and 
“FIG. 3 is an enlarged view of one of the lamellae 6 in FIGS. 1 and 2.  Each lamella 6 … has a bearing pin 11 at each of its two axial ends, with which the lamella is rotatably mounted in the air outlet opening about its longitudinal axis.  The display and / or control elements can be electrically connected to the heating and ventilation or air conditioning system via the bearing pin 11, e.g. by connecting cables that pass axially through the bearing journals 11” [0020].
comprises a touch-sensitive surface [00012, 018] which is arranged axially in front of, and on, an electronic display, in a center of an exit opening of the air vent so as to be encircled by the first air flow, via which touch sensitive surface the user inputs the predefined activation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ochs et al, as taught by Dorfler, such that the activation device of Dorfler is substituted for the activation device of Ochs et al, because the substitution of the one known location for another would have yielded predictable results of transferring the signal to the actuator and thus save space on the dashboard.
Further it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Ochs et al/ Livingstone et al with the Dorfler electronic display in order to display the actuation device with light (micro-light diode, par 0012) in order to see the actuation device and thus provide controlling operation especially in dark, and thus promote safety of the passenger.
In re Claim 2, Ochs et al discloses wherein the air vent (figs 13a – 16: (51)) is configured to be arranged in the transport vehicle7 (the “vehicle” [0031] has been understood to be a transport vehicle).
In re Claim 3, Ochs et al discloses wherein the air vent (51) is configured to be integrated into an on-board electrical system [0043] of the transport vehicle, by which electrical system the control signal is obtained.
“13a to 13f show a ventilation device 51 with a third embodiment of the electric drive 61 in a first position, with an air direction control device (top / bottom) 55, an air direction control device (right / left) 56 and an air volume control device 57” [0043].
In re Claim 4, Ochs et al discloses wherein the actuator (fig 16: (61)) comprises an electric motor [0051], and/or a linear drive.
In re Claim 5, Ochs et al discloses:
a second lamella (fig 16: (57)  arranged upstream of the first lamella (55-56); and
a second electric actuator [0051] (the third drive shaft
“The electric drive 61 has three stepper motors… Two output shafts are arranged coaxially to one another; a further output shaft emerges axially out of the electric drive on the opposite side” [0051].  
In re Claim 6, Ochs et al discloses wherein the second lamella (57) is arranged essentially perpendicularly with respect to the first lamella (fig. 16).
In re Claim 7, Ochs et al discloses wherein the first (55-56) and second lamella (57) pivot about respective axes ((65) and (113), respectively) which are oriented essentially perpendicularly with respect to the direction of flow (fig. 15).
Claim 8 has been cancelled by Applicant.
In re Claim 9, the proposed system has been discussed (see above In re Claim 1), wherein Ochs et al discloses wherein the display is configured to be moved together with the activation device (68) (as manual touch controls element (68) up/down, left/right) by an activation by the user.
In re Claim 11, Ochs et al discloses a transport vehicle comprises an air vent as claimed in Claim 1.
In re Claim 12, Ochs discloses wherein the first and second motor actuators are arranged linearly behind the other (fig 16) in the flow duct (53). 
“The electric drive 61 has three stepper motors or brushless DC motors, which are axially connected to one another and form a compact unit” [0051].

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Ochs et al (DE 10121908) in view of Livingston et al (US 9,840,128), in view of Dorfler (DE 202015106878) and further in view of Taufer (DE 10121909) and further in view of Ichishi (US 6,170,274).
In re Claim 10, the proposed system has been discussed, wherein
Livingston et al further teaches an evaluation unit 150 (fig. 2), wherein the evaluation unit is configured to actuate, in response to a user input 26 (fig. 42). 
However, the proposed system is silent as to whether it comprises a second air vent comprising an electric actuator, the electric actuator of the second air vent is configured 
Taufer teaches an actuator (26/27) of a second air vent (fig. 4a: (21) or (23)) [0031] in order to actuate a lamella of the second air vent.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Taufer, such that the system comprises two vents and an evaluation unit in order to automatically control vent openings in order to improve comfort and provide optimum cooling of the occupant. 
Ichishi teaches a second air flow which flows through the second air vent directed onto a point onto which the first air flow is also directed (fig. 9A) (col 43, lns 48 – 55).

    PNG
    media_image3.png
    290
    369
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Ichishi, such that a second air flow which flows through the second air vent directed onto a point onto which the first air flow is also directed, in order to improve cooling when the sun is on the side of the occupant, for example, and thus improve ventilation and provide comfort to the occupant. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.

Prior art of particular interest includes Kuenzner (US 6,744,374), who discloses :
    A setting device includes a rotating actuator, a switch, an illuminated index display on which a value which is manually set at the rotating actuator is assigned to the rotating actuator and, by actuating the switch, the manual setting at the rotating actuator can be overridden. To improve the display of the setting device, a light device is provided in addition to the rotating actuator. The switch, aside from its actual switching function, is constructed for switching over between the illumination of the index display and the operation of the light device. The illumination of the index display is activated when the rotating actuator is a manual mode, and the light device is activated when a different mode is set by the actuation of the switch (Abstract).
   This objective is accomplished by providing a setting with a rotating actuator and a switch, an illuminated index display assigned to the rotating actuator on which a value can be which is manually set at the rotating actuator, and by actuating the switch, the manual setting at the rotating actuator can be overridden, wherein a light device is provided in addition to the rotating actuator, wherein the switch, in addition to having an actual switching function, is operable for switching over between illumination of the index display and operation of the light device, and wherein at the rotating actuator the illumination of the index display is activated when the rotating actuator is in a manual mode and the light device is activated when a different mode is set by the actuation of the switch. (col 1, lns 39 – col 2, ln 24) 

    PNG
    media_image4.png
    279
    852
    media_image4.png
    Greyscale

   FIGS. 3a to 3d are diagrammatic representations of two rotating push buttons, for which a manual index display or a display is active, depending on the actuation, constructed according to other preferred embodiments of the invention.

Prior art of particular interest includes Romero Regaldo et al (US 2017/0291469) , who discloses:
a control module (FIGS 2, 2a: 32) also includes an actuator 52 which may be utilized by the motor vehicle operator to interface with the controller 34 in order to control the operation of the ventilation register control system 30. [0025], and
an alternative embodiment of the ventilation register control system 30’ that is substantially identical to the first embodiment of the control system 30 (FIG. 2) except that a touch screen display 64 replaces the actuator 52.

    PNG
    media_image5.png
    470
    1381
    media_image5.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.   In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – Th; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ochs elements 61, 63 – 64, 25-25’, 68 (fig 15)
        2 Oxford English Dictionary, Oxford University Press; copyright © 2022
        3 Please note that Claim 9 also discloses the “activation device”, without reciting sufficient structure, material, or acts to entirely perform the recited function.
        4 Claim 8 has been cancelled by Applicant
        5 Applicant definition: “a transport vehicle (e.g. a passenger car, a transporter, a truck, an aircraft and/or water craft) [0018]
        6 display (n): an eye-catching arrangement by which something is exhibited.  https://www.merriam-webster.com/dictionary/display, accessed 11/27/20,
        7 Applicant definition: “a transport vehicle (e.g. a passenger car, a transporter, a truck, an aircraft and/or water craft) [0018]